
	
		I
		111th CONGRESS
		1st Session
		H. R. 1708
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Terry) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title II of the Social Security Act to phase out
		  the 24-month waiting period for disabled individuals to become eligible for
		  Medicare benefits, to eliminate the waiting period for individuals with
		  life-threatening conditions, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Ending the Medicare Disability
			 Waiting Period Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Phase-out of waiting period for Medicare disability
				benefits.
					Sec. 3. Elimination of waiting period for individuals with
				life-threatening conditions.
					Sec. 4. Institute of Medicine study and report on delay and
				prevention of disability conditions.
				
			2.Phase-out of waiting
			 period for Medicare disability benefits
			(a)In
			 generalSection 226(b) of the
			 Social Security Act (42 U.S.C. 426(b))
			 is amended—
				(1)in paragraph (2)(A), by striking ,
			 and has for 24 calendar months been entitled to, and inserting ,
			 and for the waiting period (as defined in subsection (k)) has been entitled
			 to,;
				(2)in paragraph (2)(B), by striking ,
			 and has been for not less than 24 months, and inserting , and
			 has been for the waiting period (as defined in subsection (k)),;
				(3)in paragraph (2)(C)(ii), by striking
			 , including the requirement that he has been entitled to the specified
			 benefits for 24 months, and inserting , including the
			 requirement that the individual has been entitled to the specified benefits for
			 the waiting period (as defined in subsection (k)),; and
				(4)in the flush matter following paragraph
			 (2)(C)(ii)(II)—
					(A)in the first sentence, by striking
			 for each month beginning with the later of (I) July 1973 or (II) the
			 twenty-fifth month of his entitlement or status as a qualified railroad
			 retirement beneficiary described in paragraph (2), and and inserting
			 for each month beginning after the waiting period (as so defined) for
			 which the individual satisfies paragraph (2) and;
					(B)in the second sentence, by striking
			 the twenty-fifth month of his entitlement refers to the
			 first month after the twenty-fourth month of entitlement to specified benefits
			 referred to in paragraph (2)(C) and; and
					(C)in the third sentence, by striking ,
			 but not in excess of 78 such months.
					(b)Schedule for
			 phase-out of waiting periodSection 226 of the
			 Social Security Act (42 U.S.C. 426) is
			 amended by adding at the end the following new subsection:
				
					(k)For purposes of subsection (b) (and for
				purposes of section 1837(g)(1) of this Act and section 7(d)(2)(ii) of the
				Railroad Retirement Act of 1974), the term waiting period
				means—
						(1)for 2010, 18 months;
						(2)for 2011, 16 months;
						(3)for 2012, 14 months;
						(4)for 2013, 12 months;
						(5)for 2014, 10 months;
						(6)for 2015, 8 months;
						(7)for 2016, 6 months;
						(8)for 2017, 4 months;
						(9)for 2018, 2 months; and
						(10)for 2019 and each subsequent year, 0
				months.
						.
			(c)Conforming
			 amendments
				(1)SunsetEffective January 1, 2019, subsection (f)
			 of section 226 of the Social Security
			 Act (42 U.S.C. 426) is repealed.
				(2)Medicare
			 descriptionSection 1811(2)
			 of such Act (42 U.S.C. 1395c(2)) is amended by striking entitled for not
			 less than 24 months and inserting entitled for the waiting
			 period (as defined in section 226(k)).
				(3)Medicare
			 coverageSection 1837(g)(1)
			 of such Act (42 U.S.C. 1395p(g)(1)) is amended by striking of the later
			 of (A) April 1973 or (B) the third month before the 25th month of such
			 entitlement and inserting of the third month before the first
			 month following the waiting period (as defined in section 226(k)) applicable
			 under section 226(b).
				(4)Railroad
			 retirement systemSection
			 7(d)(2)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231f(d)(2)(ii))
			 is amended—
					(A)by striking “, for not less than 24 months”
			 and inserting “, for the waiting period (as defined in section 226(k) of the
			 Social Security Act); and
					(B)by striking could have been entitled
			 for 24 calendar months, and and inserting could have been
			 entitled for the waiting period (as defined is section 226(k) of the
			 Social Security Act),
			 and.
					(d)Effective
			 dateExcept as provided in
			 subsection (c)(1), the amendments made by this section shall apply to insurance
			 benefits under title XVIII of the Social Security
			 Act with respect to items and services furnished in months beginning
			 at least 90 days after the date of the enactment of this Act (but in no case
			 earlier than January 1, 2010).
			3.Elimination of waiting
			 period for individuals with life-threatening conditions
			(a)In
			 generalSection 226(h) of the
			 Social Security Act (42 U.S.C. 426(h))
			 is amended—
				(1)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively;
				(2)in the matter preceding subparagraph (A)
			 (as redesignated by paragraph (1)), by inserting (1) after
			 (h);
				(3)in paragraph (1) (as designated by
			 paragraph (2))—
					(A)in the matter preceding subparagraph (A)
			 (as redesignated by paragraph (1)), by inserting or any other
			 life-threatening condition after amyotrophic lateral sclerosis
			 (ALS); and
					(B)in subparagraph (B) (as redesignated by
			 paragraph (1)), by striking (rather than twenty-fifth month);
			 and
					(4)by adding at the end the following new
			 paragraph:
					
						(2)For purposes of identifying
				life-threatening conditions under paragraph (1), the Secretary shall compile a
				list of conditions that are fatal without medical treatment. In compiling such
				list, the Secretary shall—
							(A)consult with the Director of the National
				Institutes of Health (including the Office of Rare Diseases), the Director of
				the Centers for Disease Control and Prevention, the Director of the National
				Science Foundation, and the Institute of Medicine of the National Academy of
				Sciences; and
							(B)annually review the compassionate
				allowances list of conditions of the Social Security
				Administration.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to insurance benefits under title XVIII of the
			 Social Security Act with respect to
			 items and services furnished in months beginning at least 90 days after the
			 date of the enactment of this Act (but in no case earlier than January 1,
			 2010).
			4.Institute of Medicine
			 study and report on delay and prevention of disability conditions
			(a)StudyThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall request
			 that the Institute of Medicine of the National Academy of Sciences conduct a
			 study on the range of disability conditions that can be delayed or prevented if
			 individuals receive access to health care services and coverage before the
			 condition reaches disability levels.
			(b)ReportNot later than the date that is 2 years
			 after the date of enactment of this Act, the Secretary shall submit to Congress
			 a report containing the results of the Institute of Medicine study authorized
			 under this section.
			(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $750,000 for the period
			 of fiscal years 2010 and 2011.
			
